DETAILED ACTION
Applicants’ filing of September 21, 2021, in response to the action mailed April 5, 2021, is acknowledged.  It is acknowledged that claim 3 has been cancelled, claims 1 and 8 have been amended, and no claims have been added.  Claims 1, 4, and 16 – 17 are pending.  
The elected invention is directed to the reporter protein construct set forth by SEQ ID NO:  14, wherein cleavage at the BoNT/A site by BoNT/A and BoNT/E are within a factor of 30.  SEQ ID NO:  14 was annotated in the prior office action so as to display the domains that are the membrane anchor of the SNAP-25 domain is and the BoTN/A cleavage point.   
Claims 7 and 11 – 17 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 1, 4, 6, and 8 – 10, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The effective filing date granted for the instant claims is October 25, 2013, the filing date of US 61/895,533, which disclosed the recited subject matter.   
AIA -First Inventor to File Status
Based on the effective filing date of October 25, 2013, the present application is being examined under the AIA , first to file provisions.
Claim Rejections - 35 USC § 11 (b)
The following is a quotation of 35 U.S.C. 112(b): 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, 6, and 8-10  are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons. 
For claim 1, the phrase ‘fragmentation of the first or second occurrence of the second peptide due to said proteolysis provides an observable aggregate signal’ renders the claim 
In regards to meaning (i) subsequent to cleavage some level of signal from both the first and second occurrence of the second peptide are present resulting in a second, observable aggregate signal that is different from the aggregate signal of claim 1, line 8, the following comments are made. This meaning is especially relevant to the recitation in claim 1, of the ‘second peptide is selected to be susceptible to proteolysis by the protease of the cell… as a function of the first enzyme activity’.  The specification states the following.  
‘In constructs and assays of the inventive concept the change in the detectable signal that forms the basis of detection is a result of multiple degradation events that occur in the cytosol subsequent to the cleavage event, as loss of one of a pair of identical signal generating regions (for example, a pair of essentially identical fluorophores) still providing an emitting reporter fragment.’

Nonetheless, applicants’ data demonstrate that, over time, the signal ultimately disappears (e.g., Figure 1) as a result of (iii) subsequent to cleavage no signal from the first or second occurrence of the second peptide is present resulting in a abolition in the aggregate signal of claim 1, line 8.
aggregate: formed by adding together two or more amounts’.   Thus, ‘aggregate’ does not encompass ‘where the output from one of these [two bulbs] is zero’.  An aggregate signal requires the sum of at least two signals per se.
Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Double Patenting
The rejections of claims 1, 4, 6, 8, and 10 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of US 9,526,345, US 9,274,121, US 9,453,254, US 10,246,492, US 10,100,094 each in view of Guiliano et al, 2002 are maintained. 
In support of their request that said rejections be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejections.
(A) Reply:	Said review is acknowledged.
(B) The Applicant notes that no claims in the instant application are allowed. 
(B) Reply:	It is acknowledged that no claims are currently allowed.

As noted above, this reporting construct of Guiliano fails to meet a critical limitation of the claimed reporting construct as the portion containing multiple copies of GFP cannot be susceptible to proteolytic degradation within the cell. If so it would be useless for its purpose. Accordingly the combination proposed by the Office cannot provide a functional reporting construct as described in the claims of the instant application. Such a non-functional combination cannot support a conclusion of obviousness in view of Guiliano and references citing reporting constructs that utilize a single copy of signal­generating peptide in their reporting portion. At this point in time, therefore, and with all due respect it is not apparent that a terminal disclaimer will be necessary.
(C) Reply:	See Reply (D)-(G) below under 35 USC 102/103.
It is further noted that US 9,526,345, as explained in the prior action, teaches constructs having two copies of a single signal producing sequence (col6 ¶2). 
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
EBC@uspto.gov 

If Applicants choose to file a paper Terminal Disclaimer, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.  Accordingly, the following language would be deemed acceptable:
The owner*, ________________________________________, of ________ percent interest in the instant application hereby disclaims, except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number ______________________, filed on ____________________,  and as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application. The owner hereby agrees that any patent so granted on the instant application shall be enforceable only for and during such period that it and any patent granted on the reference application are commonly owned. This agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.
In making the above disclaimer, the owner does not disclaim the terminal part of any patent granted on the instant application that would extend to the expiration date of the full statutory term  of any patent granted on said reference application, “as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application,” in the event that: any such patent: granted on the pending reference application: expires for failure to pay a maintenance fee, is held unenforceable, is found invalid by a court of competent jurisdiction, is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321, has all claims canceled by a reexamination certificate, is reissued, or is in any manner terminated prior to the expiration of its full statutory term as shortened by any terminal disclaimer filed prior to its grant.
Note: the above language corresponds to PTO/SB/25 (07-09) (reproduced at page 1400-120 in Revision 7 (July 2008) of the 8th edition of the MPEP), but the reference to 35 U.S.C. 154 and 173 has been deleted. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection relevant to 35 USC 102.
(A) Reply:	It is acknowledged that the prior action stated the following.
Guiliano et al reduces to practice a series of reporting constructs for detecting protease activity, said constructs comprising a sub-cellular targeting sequence, a protease cleavage motif, and a sequence providing a detectable signal (Protease Biosensors; p88-113; esp. p99-113). 
Guiliano et al teaches (p112, lines 13-29) a reporting construct for characterizing a botulinum activity comprising: 
a membrane anchoring domain comprising a first peptide (e.g., derived from synaptobrevin) that forms a complex with the cytoplasmic vesicle membrane of a cell;
a reporter domain comprising a first occurrence of a second peptide that produces a first signal at a first wavelength (e.g., GFP); 
a third peptide comprising a cleavage site for a botulinum protease, the cleavage site interposed between the membrane anchoring domain and the reporter domain such that cleavage releases the reporter domain from the membrane anchoring domain.

Guiliano et al further teaches the reporter domains comprising a second occurrence of the second peptide that produces a second signal at the first wavelength, wherein the reporter domain produces an aggregate signal that is a summation of the first signal and the second signal (p51, lines 4-5).   
Guiliano also discloses the use of SNAP-25 as the third peptide, which comprises a cleavage site for BoNT/A (figure 29B).

(B) Applicants state claim 1 as amended
(B) Reply:	Said amended claim 1 is acknowledged.
(C) Applicants review the basis for rejection under 35 USC 102.
Notably (as shown below) Guiliano fails to teach or suggest a reporting construct that includes a peptide corresponding to the second peptide of the claim. In point of fact, the hybrid protein containing multiple GFP sequences could not function in the manner in which it was intended if this were the case. Accordingly, claim 1 cannot be anticipated by Guiliano.
(C) Reply:	Said review is acknowledged.

(D) The Office has also advanced arguments directed to obviousness, based on combinations of teachings found within different and distinct embodiments in Guiliano. The Office states that Guiliano teaches reporting constructs that include a membrane anchoring portion derived from synaptobrevin, a portion that includes a cleavage site that is sensitive to cleavage by a protease elaborated by a botulinum species, and a fluorescent peptide that is released upon such cleavage. The Office admits that such teaching is not inclusive of multiple copies of such a fluorescent peptide in the released portion, and cites a separate portion of Guiliano as curing this deficiency in teaching a reporting construct that incorporates multiple copies of GFP, and that is used in the detection of caspase activity. The Office concludes that a person of ordinary skill would find it obvious to combine these to arrive at the claimed reporting construct.
(D) Reply:	Guiliano teaches the following (p112).
‘5. Tetanus/botulinum biosensor with trans-membrane targeting domain
In an alternative embodiment, a trans-membrane targeting sequence is used to tether the reactant to cytoplasmic vesicles, and an alternative protease recognition site is used. The tetanus/botulinum biosensor (FIG NOS. 48-49) (SEQ ID NOS:27-28 (cellubrevin); 29-30 (synaptobrevin) consists of an NLS (SEQ ID NO:128) (Figure 29C), Fret25 signal domain (SEQ ID NO:52) (Figure 29A), a tetanus or botulinum zinc metalloprotease recognition site from cellubrevin (SEQ ID NO:106) (Figure 29B) (McMahon et al., Nature 364:346-349, 1993; Martin et al., J. Cell Biol., in press) or synaptobrevin (SEQ ID NO:108) (Figure 29B) (GenBank Accession #U64520), and a trans-membrane sequence from cellubrevin (SEQ ID NO:146) (Figure 29C) or synaptobrevin (SEQ ID NO:144) (Figure 29C) at the 3'-end which tethers the biosensor to cellular vesicles. The N-terminus of each protein is oriented towards the cytoplasm. In the intact biosensor, GFP is tethered to the vesicles. Upon cleavage by the tetanus or botulinum zinc metalloprotease, GFP will no longer be associated with the vesicle and is free to diffuse throughout the cytoplasm and the nucleus.’
 
Thus, Guiliano teaches constructs having the following structure1.


    PNG
    media_image1.png
    142
    287
    media_image1.png
    Greyscale

270

Wherein, as per claim 1 herein,
Domain 270 is the “first peptide”, which is the membrane anchoring domain.
Domain 260 is the “third peptide”, derived from a SNARE protein, comprising a cleavage motif2.
Domain 220 is the first occurrence of the “second peptide” which is a fluorescent protein.


	The instant claims are directed to constructs having the following structure (from Figure 2B herein). 

    PNG
    media_image2.png
    145
    389
    media_image2.png
    Greyscale

270

Wherein, Domains 270, 260, and 220 are the same as for Guiliano and Domain 230 is a second occurrence of the “second peptide” which is the same fluorescent protein as Domain 220.  
Thus, the only difference between the SNARE protein constructs of Guiliano and the instant claims is the presence of the second occurrence of the “second peptide” which is the same fluorescent protein as Domain 220.
	In the paragraph of Guiliano, just above teaching of their SNARE protein constructs, Guiliano further teaches the following (p112). 	
‘4. Protease biosensors with multiple copies of a second signal domain serving as a reactant target domain.
[0340] In another example …increasing the size of the reactant is accomplished by using multiple inserts of a second signal sequence, for example, ECFP (SEQ ID NO:50) 

	Thus, Guiliano explicitly provides motivation for including more than one copy of the same fluorescent peptide because to do so ‘provides the added benefit of additional signal being available per biosensor molecule’.
 	Therefore, Guiliano teaches all elements of the constructs recited in the current claims and explicitly provides motivation for including multiple copies of the same fluorescent peptide in their SNARE protein constructs.  
(E) The Applicant notes that the sole mention in Guiliano of a hybrid protein that includes multiple copies of a fluorescent peptide is found on page 103 line 17 to page 104 line 3 of the reference. 
The hybrid protein as it is expressed is described as distributed in the cytoplasm of the cell and excluded from the nucleus of the cell due to the large mass provided by multiple copies of the GFP peptide. Presence of caspase is inferred by cleavage of the reporting portion of the construct (which, notably, includes a single GFP peptide sequence) from the cytosol-anchoring multiple GFP portion, and subsequent diffusion of this single-GFP containing portion into nucleus (where it can be observed using a fluorescence microscope).
(E) Reply:	Guiliano also discusses the use of multiple copies of a fluorescent peptide on page 112.  See reply (D) above. 
The fact that one purpose for use of multiple copies of the same GFP peptide is increasing the size of the construct is not a teaching away from the instant rejection.  As explained above, Guiliano explicitly provides motivation for including more than one copy of the same fluorescent peptide because to so ‘provides the added benefit of additional signal being available per biosensor molecule’.
(F) The Applicant notes that this reporting construct of Guiliano fails to meet a critical limitation of the claimed reporting construct, one which is in fact necessary for the described 
(F) Reply:	As discussed above, maintaining its high molecular weight for exclusion of the D1 fusion protein from the nucleus is not the only function for including multiple copies of GFP.  Guiliano explicitly provides motivation for including more than one copy of the same fluorescent peptide because it ‘provides the added benefit of additional signal being available per biosensor molecule’. 
See Reply (G) below. 
(G) In addition, the portion of the hybrid protein of Guiliano that includes multiple GFP peptide sequences does not correspond to a reporting portion of the claimed reporting construct, as it does not perform a reporting function. Reporting in the assay utilizing the hybrid protein of D1 is a function of diffusion into the cell's nucleus- which is reported by fluorescence measurement from a fragment containing a single GFP sequence.
(G) Reply:	As discussed above and in the prior action, Guiliano states the following regarding their SNARE protein constructs (p112). 
‘In an alternative embodiment, a trans-membrane targeting sequence is used to tether the reactant to cytoplasmic vesicles… In the intact biosensor, GFP is tethered to the vesicles. Upon cleavage by the tetanus or botulinum zinc metalloprotease, GFP will no longer be associated with the vesicle and is free to diffuse throughout the cytoplasm ‘.

This diffusion throughout the cytoplasm would result, more likely than not, in proteolysis of the GFP peptides by endogenous proteases.  
In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

	Rejection of claim 4 under 35 U.S.C. 103(a) as being unpatentable over Guiliano et al, 2000 in view of Aria et al, 2001, as explained in the prior action, is maintained.  In response, applicants provide the following statement and argument.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) In regard to claim 4, the Office cites the claims as obvious in view of Guiliano and Aria et al., 2001 (hereafter referred to as Aria). A review of Aria shows that it teaches alpha helix-forming peptide sequences useful for separation of functional domains of hybrid proteins. 
(A) Reply:	As explained in the prior action, the relevant teachings of Aria are the use of linkers interposed between domains of fusion proteins, which was well known in the art.
(B) The Applicant notes that claim 4 depends from Guiliano, and that Guiliano as currently amended is not obvious in view of Guiliano. A review of Aria shows that it fails to cure the deficiencies of Guiliano in this regard. Accordingly, claim 4 cannot be obvious in view of Guiliano, Aria, or Guiliano and Aria in combination.
(B) Reply:	Applicants’ arguments regarding Guiliano are not persuasive for the reason set forth above.

	Regarding claims 6, 8, and 10, applicants state the following.
The Office does not provide specific rejections for claims 6 and 8 to 10, which the Applicant assumes are rejected for dependence upon a rejected base claim. The Applicant notes that claims 6 and 8 to 10 depend from Guiliano, and that Guiliano as currently amended is not obvious in view of Guiliano. Accordingly, claims 6 and 8 to 10 cannot be obvious in view of Guiliano.

	In response, the following is noted.  Claims 6, 8, and 10 were explicitly rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Guiliano.  It is the examiner’s position that there are no deficiencies in Guiliano for the reasons above and in the prior action.
Allowable Subject Matter
No claims are allowable.
Applicants’ amendment necessitated any new grounds of rejection presented in this Office action.  Any new references were cited solely to support rejection(s) based on amendment or rebut applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
	
	
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cartoon is derived from figure 2B herein.
        2 Specific cleavage motifs for SNARE proteins are listed in Figure 29B of Guiliano.